Citation Nr: 1632245	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  94-10 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel







INTRODUCTION

The Veteran had active duty from May 1968 to February 1970.  At the conclusion of his service, he received an honorable discharge.  He also served in the Army from August 1970 to April 1971.  However, this service resulted in an "other than honorable discharge."

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Nashville, Tennessee and Atlanta, Georgia.

In July 2012, the Board reopened and then remanded this issue for additional development.

In July 2012, the Board, in part, also denied entitlement to service connection for an acquired psychiatric disability other than PTSD.

The Board acknowledges that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, as the Board has already considered the question of service connection for psychiatric diagnoses other than PTSD, the Board finds no basis for additional development and adjudication pursuant to Clemons.

The Board also acknowledges that the issues of entitlement to service connection for hypertension, unhealthy cholesterol and lipid balances, a skin condition, bilateral infections of the lungs, restrictive lung disease, chronic obstructive pulmonary disease (COPD), obstructive sleep apnea, and peripheral vascular disease; entitlement to increased evaluations for coronary artery disease (CAD) for the purposes of retroactive benefits; and entitlement to special monthly compensation (SMC) based on housebound for purposes of entitlement to retroactive benefits have been perfected, but not yet certified to the Board.  

However, the Board's review of the claims file reveals that the agency of original jurisdiction (AOJ) is still clearly taking action on these issues and they have not been certified for appeal.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claim on appeal.

As noted above, in July 2012, the Board reopened and remanded the Veteran's claim for entitlement to service connection for PTSD for additional development.  Specifically, the Board instructed the AOJ to provide the Veteran with a VA psychiatric examination to determine the etiology of any current PTSD under the criteria in DSM, Fourth Edition (DSM-IV).

Per the July 2012 Board instructions, the Veteran underwent a VA examination in August 2015.  The VA examiner concluded that the Veteran's symptoms did not meet the criteria for a PTSD diagnosis under DSM, Fifth Edition (DSM-5).

However, the examiner's finding that the Veteran does not meet the criteria for PTSD under DSM-5 is insufficient in this case because the Veteran's appeal was certified to the Board in November 2008, well before the August 4, 2014 effective date for replacement of the DSM-IV with the DSM-5 in the Schedule for Rating Disabilities.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The rule specifically states that the update to DSM-IV does not affect claims certified to the Board prior to August 2014, even if such claims are subsequently remanded.  Id.  

Thus, an additional VA examination is necessary to determine the Veteran's diagnosis under DSM-IV.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  

2.  After the above development has been completed, schedule the Veteran for an appropriate VA examination to determine whether the Veteran has symptomatology that satisfies the required criteria under DSM-IV for a diagnosis of PTSD.  

If PTSD under DSM-IV is diagnosed, the examiner should clearly identify whether such is due to the Veteran's period of active duty service from May 1968 to February 1970. 

If PTSD under DSM-IV is diagnosed, the examiner shall indicate whether such is due to the Veteran's fear of hostile military or terrorist activity during service.  The examiner should also identify the specific events that are considered stressors supporting the diagnosis, and fully explain why the stressors are considered sufficient under DSM-IV. 

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A complete rationale for any opinion expressed should be provided.
3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



